 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEANDRE ROBINSON,                                  No. 1:18-cv-01400-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   R. COX, et al.,                                    DEFENDANTS’ MOTION TO DISMISS
15                      Defendants.                     (Doc. Nos. 24, 25, 26)
16

17

18          Plaintiff Deandre Robinson is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 29, 2019, defendants R. Cox and A. Sotello filed a motion to dismiss plaintiff’s

22   second amended complaint due to his failure to exhaust administrative remedies prior to filing

23   suit as required. (Doc. No. 24.) On this same date, defendant S. Savoy filed a joinder to

24   defendant Cox and Sotello’s motion to dismiss. (Doc. No. 25.) Plaintiff did not file an

25   opposition to defendants’ motion. On July 19, 2019, the assigned magistrate judge issued

26   findings and recommendations recommending that defendants’ motion to dismiss be denied

27   because the court could not determine from the fact of the complaint and attached exhibits that

28   plaintiff had failed to exhaust his administrative remedies with respect to his failure to protect
                                                       1
 1   claim against defendants. (Doc. No. 26.) Those findings and recommendations were served on

 2   the parties and contained notice that any objections thereto were to be filed within twenty-one

 3   days after service. (Id. at 5.) No objections have been filed and the time in which to do so has

 4   now passed.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

 7   the findings and recommendations are supported by the record and proper analysis.

 8          Accordingly,

 9          1. The findings and recommendations issued on July 19, 2019 (Doc. No. 26) are adopted

10               in full;

11          2. Defendants’ motion to dismiss plaintiff’s second amended complaint for failure to

12               exhaust administrative remedies prior to filing suit (Doc. No. 24) is denied; and

13          3. Defendants shall file a further response to the operative complaint within fourteen (14)

14               days from the date of service of this order.

15   IT IS SO ORDERED.
16
        Dated:      October 21, 2019
17                                                         UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
